Case 9:19-cv-80893-RS Document 33 Entered on FLSD Docket 01/16/2020 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


 LAURA LOOMER,

                         Plaintiff,

          v.                                             Case No. 9:19-cv-80893-RS

 FACEBOOK, INC.,                                         The Honorable Rodney Smith

                         Defendant.


                 DEFENDANT FACEBOOK, INC.’S NOTICE REGARDING
                           SCHEDULING MEDIATION

        On August 30, 2019, the Court entered its Order of Referral to Mediation [ECF No. 22]

 (“Mediation Order”), requiring the parties to participate in mediation by May 4, 2020, and to file

 a Notice of Scheduling Mediation by January 3, 2020. On January 7, 2020, the Court entered an

 Order to Show Cause [ECF No. 32] (“January 7 Order”), noting that the parties had not yet filed

 their Notice of Scheduling Mediation, and requiring them to do so by January 17, 2020.

        In compliance with the Court’s Mediation Order and January 7 Order, Defendant

 Facebook, Inc. (“Facebook”) states as follows:

        1.      Facebook’s counsel and Plaintiff’s counsel have conferred regarding mediation and

 agreed on a mediator—Pamela Perry. However, counsel have been unable to reach consensus on

 a date for mediation.

        2.      On January 10, 2020, Facebook’s counsel e-mailed Plaintiff’s counsel and

 proposed the following dates for mediation: April 27, 28, 30, or May 4, 2020. Plaintiff’s counsel

 responded on January 13, 2020, stating that these dates were “not acceptable,” although he did not

 represent that he or his client were unavailable on those dates. Later that day, Plaintiff’s counsel

 counter-proposed mediation on January 28 or 29, 2020.
Case 9:19-cv-80893-RS Document 33 Entered on FLSD Docket 01/16/2020 Page 2 of 4



        3.      On January 14, 2020, Facebook’s counsel informed Plaintiff’s counsel by e-mail

 that they were unavailable on January 28 or 29, but that they and the mediator were all available

 during the week of April 13-17, 2020. On January 15, 2020, Plaintiff’s counsel rejected these

 April dates over a phone call with Facebook’s counsel, although he did not state that he or his

 client were unavailable during those dates. Plaintiff’s counsel further stated that he would not

 agree to any mediation dates later than February 14, 2020—even though the Court’s Mediation

 Order provides that the parties have until May 4, 2020 to complete mediation.

        4.      In a final effort to reach a compromise, on January 16, 2020, Facebook’s counsel

 informed Plaintiff’s counsel by e-mail that both they and the mediator were available for mediation

 during the week of March 23-27, 2020. Plaintiff’s counsel rejected this offer as well but did not

 state that he or his client were unavailable on those dates.

        5.      As a practical matter, mediation cannot take place before February 14, 2020.

 Plaintiff’s counsel stated over the phone that he is not available in the first week of February; and

 Facebook’s counsel is not available during the second week of February. Nor is holding mediation

 in January a feasible alternative, as only two weeks remain in the month and the parties would

 need time to adequately prepare for a substantive and productive mediation. In addition, as stated

 above, Facebook’s counsel is unavailable on January 28-29.

        6.      Further, it would make more sense to schedule mediation in April or May (before

 the May 4, 2020 mediation deadline set by the Court), as there are currently two fully-briefed

 motions pending in this case that could result in the case being transferred or disposed of entirely. 1




 1
  On September 16, 2019, Facebook filed a Rule 12(b)(6) motion to dismiss [ECF No. 25] as well
 as an alternative motion to transfer the case to the U.S. District Court for the Northern District of
 California [ECF No. 24].

                                                   2
Case 9:19-cv-80893-RS Document 33 Entered on FLSD Docket 01/16/2020 Page 3 of 4



        7.      If the Court grants either of these motions, such a ruling would eliminate the need

 for any mediation in Florida, which would save both parties significant expense—especially

 considering that mediation would likely require flying multiple lawyers and parties to Florida from

 all over the country—as well as save the mediator time and effort. See Dragash v. Fed. Nat’l

 Mortg. Ass’n, 700 F. App’x 939, 947 (11th Cir. 2017) (“Because the defendants’ motion to dismiss

 was a matter that could, and did, resolve all the issues pending before the magistrate judge, it was

 not unreasonable to . . . postpone mediation pending a ruling on the viability of his claims”); see

 also Blueskygreenland Envtl. Sols., LLC v. Georgas, No. 12-81234-CIV, 2014 WL 12515259, at

 *2 (S.D. Fla. Feb. 25, 2014) (reserving a defendant’s motion for relief from mediation pending

 ruling on the defendant’s motion to dismiss). Likewise, if the Court denies both motions, the

 parties would then be able to engage in a meaningful mediation over the merits of the case, instead

 of arguing at mediation over how the Court might rule on the two pending motions.

        Accordingly, for the reasons set forth above, Facebook respectfully requests that the Court

 enter an Order scheduling mediation for either the week of April 13-17, 2020 or the week of March

 23-27, 2020, as the mediator has confirmed she is available during both of these periods and

 Plaintiff’s counsel has not stated that he is unavailable.

        Dated: January 16, 2020

                                                s/Brian W. Toth
                                                Brian W. Toth
                                                Florida Bar No. 57708
                                                btoth@gsgpa.com
                                                Natalia B. McGinn
                                                Florida Bar No. 1011385
                                                nmcginn@gsgpa.com
                                                GELBER SCHACHTER & GREENBERG, P.A.
                                                1221 Brickell Avenue, Suite 2010
                                                Miami, Florida 33131
                                                Phone: (305) 728-0965
                                                E-service: efilings@gsgpa.com


                                                   3
Case 9:19-cv-80893-RS Document 33 Entered on FLSD Docket 01/16/2020 Page 4 of 4



                                    Laura R. Handman*
                                    laurahandman@dwt.com
                                    Alison Schary*
                                    alisonschary@dwt.com
                                    Chelsea T. Kelly*
                                    chelseakelly@dwt.com
                                    DAVIS WRIGHT TREMAINE LLP
                                    1919 Pennsylvania Avenue, N.W.
                                    Suite 800
                                    Washington, DC 20006
                                    Phone: (202) 973-4224

                                    *Admitted pro hac vice

                                    Counsel for Defendant Facebook, Inc..




                                       4
